Abatement Order filed October 27, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00352-CR
                                ____________

                 ALFREDO URETEGA GARCIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 686001

                             ABATEMENT ORDER

      Appellant is representing himself. On October 6, 2016, time to file
appellant’s brief expired without a brief and no motion for extension of time was
filed. See Tex. R. App. P. 38.6(a). Appellant and the trial court were notified on
October 10, 2016, that no brief had been received. No response from appellant has
been received.

      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge of
the 232nd District Court shall (1) immediately conduct a hearing, at which appellant
and state’s counsel shall participate, either in person or by video teleconference, to
determine (a) whether appellant desires to prosecute his appeal; (b) whether
appellant is indigent; (c) if not indigent, whether appellant has abandoned the appeal
or whether appellant has failed to make necessary arrangements for filing a brief; (d)
the reason for the failure to file a brief; (e) if appellant desires to continue the appeal,
a date certain when appellant’s brief will be filed; and (2) prepare a record, in the
form of a reporter’s record, of the hearing. If appellant is indigent, the judge shall
take such measures as may be necessary to assure effective representation of
counsel, which may include the appointment of new counsel. The judge shall see
that a record of the hearing is made, shall make findings of fact and conclusions of
law, and shall order the trial clerk to forward a transcribed record of the hearing, a
videotape or compact disc, if any, containing a recording of the video teleconference,
and a supplemental clerk’s record containing the findings and conclusions. Those
records shall be filed with the clerk of this court on or before November 28, 2016.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.



                                     PER CURIAM
                         RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

               (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the
appeal without briefs.

               (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate
court does not receive a satisfactory response within ten days, the court must order
the trial court to immediately conduct a hearing to determine whether the appellant
desires to prosecute his appeal, whether the appellant is indigent, or, if not indigent,
whether retained counsel has abandoned the appeal, and to make appropriate
findings and recommendations.

               (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

               (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel. If
the trial court has found that the appellant no longer desires to prosecute the appeal,
or that the appellant is not indigent but has not made the necessary arrangements for
filing a brief, the appellate court may consider the appeal without briefs, as justice
may require.